STATE OF MICHIGAN

                            COURT OF APPEALS



HUNTINGTON NATIONAL BANK,                            UNPUBLISHED
                                                     August 18, 2015
              Plaintiff/Counter-Defendant,

v                                                    No. 320905
                                                     Ottawa Circuit Court
AUTO SPORTS UNLIMITED, INC,                          LC No. 11-002488-CK
FAARGSOB, LLC, ROADMASTER ASU, LLC,
SUZANNE LEE BOSGRAAF, Individually and as
Co-Trustee of the SCOTT T. BOSGRAAF TRUST
and the SUZANNE LEE BOSGRAAF TRUST,
and AMICUS MANAGEMENT, INC.,

              Defendants,
and

SCOTT T. BOSGRAAF, Individually and as Co-
Trustee of the SCOTT T. BOSGRAAF TRUST
and the SUZANNE LEE BOSGRAAF TRUST,

              Defendant-Appellant,

and

FIRST FINANCIAL BANK, N.A.,

              Defendant-Appellee,
and

HTSTS, LC, JOLDERSMA, INC., SCOTT
JOLDERSMA, and TERRY JOLDERSMA,

              Defendants/Counter-Plaintiffs.


Before: TALBOT, P.J., and KELLY and SERVITTO, JJ.

PER CURIAM.



                                               -1-
        Scott T. Bosgraaf, in his individual and representative capacities, appeals as of right from
the trial court’s order granting summary disposition with regard to various claims in favor of
First Financial Bank, N.A. (“First Financial”). We affirm.

        The facts underlying the instant appeal, as well as the disputed trial court decision and
issues raised from that decision, are identical to those discussed in sections I, II, and III(A) of
this Court’s opinion in First Financial Bank, NA v Bosgraaf, unpublished opinion per curiam of
the Court of Appeals, issued August 11, 2015 (Docket No. 320881). For the same reasons
discussed in First Financial Bank, NA, we conclude that the contentions of error raised in this
appeal lack merit, and accordingly, affirm the trial court’s decision.

       Affirmed.

                                                             /s/ Michael J. Talbot
                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Deborah A. Servitto




                                                -2-